Citation Nr: 9930001	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  95-37 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder.

2.  Entitlement to an original rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

For reasons which will be set forth in the remand at the end 
of this decision, the matter of the veteran's entitlement to 
an original rating in excess of 10 percent for his 
hypertension is being deferred pending additional 
development.  


FINDING OF FACT

There is no competent evidence of a nexus between service and 
any current cardiac disorder other than hypertension.


CONCLUSION OF LAW

The claim for service connection for a cardiac disorder other 
than hypertension is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 
69, 73 (1995).  A well-grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
plausible to satisfy the initial burden of § 5107."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81, (1990).  If not, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See Epps v. Gober, 126 F.3d. 1464, 1468 (1997); 
38 U.S.C.A. § § 5107(a).  

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and a current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to establish 
service connection, the evidence must demonstrate the 
existence of a current disability and a causal relationship 
between that disability and military service.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107(b).  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
relative equipoise, the claim is allowed.  Id.  If, after 
careful review of all the evidence, a reasonable doubt arises 
regarding service connection, such doubt will be resolved in 
favor of the veteran.  See 38 C.F.R. § 3.102, 4.3 (1999).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart 
sounds...in service permit service connection for arthritis, 
disease of the heart,...first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service, there is required a combination that 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or within the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

A review of the service medical records reflects that on one 
occasion in June 1985, the veteran was seen for complaints 
which included headaches, congestion, fever, and chills.  
Notation was made that he had not had any heart murmurs and 
there was no rheumatic fever.  The assessment was a sore 
throat versus viral syndrome.  

At the time of annual examination in October 1985, reference 
was made to a systolic murmur.  It was indicated this had 
been noticed in the past.  The impression was that it was a 
functional murmur and was not considered disqualifying.  No 
reference was made to a murmur or rheumatic heart disease at 
the time of annual examination in April 1987.  At the time of 
retirement examination in May 1991, notation was made of 
regular rhythm and rate of the heart without murmurs.  There 
was no S3 or S4.  Electrocardiogram tracings were recorded as 
showing normal sinus rhythm.  

At the time of examination by VA in June 1993, the veteran 
reported a history of a functional heart murmur.  He 
indicated he had not been evaluated for it.  Apparently, the 
diagnosis was given at age 19.  He was given a diagnosis of 
heart murmur consistent with aortic stenosis and possible 
mitral stenosis.  

The veteran was accorded a cardiology examination by VA in 
December 1995.  He stated that he had a long history of 
hypertension, but had not received treatment for it in 
several years.  He also related that he had a positive family 
history for coronary artery disease.  He related he had been 
told that he had heart murmurs consistent with rheumatic 
valvular disease.  He denied chest pain, dyspnea on exertion, 
shortness of breath, paroxysmal dyspnea, or orthopnea.  

Cardiac examination showed no cardiomegaly, heaves or 
thrills.  There were normal heart sounds.  There was a Grade 
II-VI systolic ejection murmur located over the right second 
intercostal space radiating over the precordium.  There was 
also an opening snap and a diastolic rumble at the apex.  
There was no hepatomegaly and there was no dependent edema.  

The diagnoses were:  Hypertension; rheumatic heart disease 
with mitral stenosis and aortic stenosis; and no evidence of 
coronary artery disease or atherosclerotic heart disease.  It 
was noted the claims file had been reviewed prior to the 
examination for pertinent medical information.  As for the 
hypertension and rheumatic heart disease with aortic and 
mitral stenosis, the examiner stated there was no evidence 
that these conditions were due to atherosclerotic 
complications.  It was also noted there was no evidence of 
atherosclerotic heart disease or coronary artery disease.  

Of record are November 1995 and January 1996 communications 
from Maddi Boide, M.D.  In the latter communication, it was 
indicated the veteran was somewhat concerned about his heart 
condition as he had a heart murmur.  It was noted, however, 
that he had no symptoms to speak of.  Physical examination 
was reported as unremarkable except for a very mild heart 
murmur which the physician could not detect at the present 
time.  Notation was made that the murmur had been heard on 
examination previously.  A report of a thallium stress test 
was described as being completely normal.  Echocardiogram 
tracings done at a VA facility were interpreted as showing 
normal left ventricular function.  There was trace of mitral 
regurgitation.  

Testimony was given at a December 1998 hearing and again 
before the undersigned at a hearing in July 1999 to the 
effect that additional medical records would be associated 
with the claims file.  However, no such records have been 
submitted into evidence.  When asked whether any of his 
civilian doctors had made any kind of nexus or link between 
his high blood pressure and his heart condition, the veteran 
stated "I haven't spoken to that."  

Analysis

A review of the claims file shows no competent medical 
evidence to establish that the recently diagnosed rheumatic 
heart disease with stenosis was first manifest in service, or 
aggravated by service.  While the veteran is competent to 
report inservice symptoms, as well as to report a 
continuation of such symptoms after service, the record does 
not reflect that he possesses a recognized degree of medical 
knowledge that would render him competent to offer opinions 
as to medical diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence of record simply does 
not reflect any medical opinion indicating a relationship 
between any current cardiac condition and the veteran's 
period of service, to include a condition of a heart murmur.  
The Board notes that recent examination failed to confirm the 
presence of coronary artery disease or arteriosclerotic heart 
disease.  In fact it was indicated the veteran did not have 
either.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where a disease 
or injury had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
As for rheumatic heart disease, there is no evidence that the 
veteran had it during service or that it was observed during 
service or that continuity of symptomatology has been 
demonstrated thereafter, including competent evidence 
relating any current rheumatic heart disease to active 
service.  Accordingly, the Board finds that the veteran's 
claim of entitlement to service connection for a heart 
disorder is not well grounded.  

The Board notes that, although where a claim is not well 
grounded, and VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to their claim, VA may 
be obligated under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
1999) to advise a claimant of the evidence needed to complete 
the application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
The Board finds that this obligation has been satisfied 
throughout the appellant's appeal, including the statement of 
the case, the supplemental statement of the case, and the 
veteran's hearings.  Mention has been made at the hearings of 
additional evidence and the veteran and his representative 
have indicated that such evidence would be associated with 
the file.  However, no such evidence has been received.  
Therefore, the Board finds no further action is required to 
apprise the veteran of any evidence needed to complete his 
application.  


ORDER

Service connection for a cardiac disorder is denied.  



REMAND

Where a veteran claims a service-connected disability is 
worse than when previously rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination to fulfill its 
duty to assist.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board notes that it finds this issue is well grounded because 
of the veteran's claim that his medications have been 
adjusted and his hypertension has been causing him more 
problems.  Proscelle, 2 Vet. App. 629. 

A review of the record shows the veteran has not been 
accorded an examination for rating purposes regarding his 
hypertension since 1995.  

At the time of his December 1998 hearing and again at the 
time of the hearing before the undersigned in July 1999, the 
veteran referred to receiving treatment and evaluation for 
his hypertension from a Dr. Valdez and a Dr. Hennessey.  At 
the time of the July 1999 hearing, he stated that he was 
going to visit Dr. Valdez on July 30, 1999.  The latest 
evidence of record from Dr. Hennessey is dated in 1996.  
Dr. Hennessey's address was listed as 200 Hospital Drive, 
Vallejo, California, Zip Code 94591.  The veteran also gave 
testimony that he was going to see each of these physicians 
once a quarter.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, this aspect of 
the case is REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who have treated the veteran for 
hypertension since 1996.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in the claims file.  Of particular 
interest are reports of treatment and 
evaluation from Dr. Hennessey at the 
address listed above, and Dr. Valdez.  

2.  The veteran should be provided a VA 
medical examination, or if a VA 
examination is not feasible, a fee-basis 
examination, in order to determine the 
severity of his hypertensive vascular 
disease.  The claims file and a copy of 
this REMAND should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests and studies that are deemed 
necessary for an adequate assessment.  
The examiner should conduct a medical 
examination and determine, based on the 
available medical evidence, the 
predominant diastolic and systolic blood 
pressure readings since 1996.  The 
examiner should also determine whether 
the veteran requires continuing use of 
medication to control his hypertension.  

3.  The veteran should be advised that 
the examination is necessary to evaluate 
his disability, and that failure to 
report for the scheduled examination 
could result in the denial of his claim 
in accordance with the provisions of 
38 C.F.R. § 3.655 (1999).  

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  

The RO should ensure that the requested 
examination is in complete compliance 
with the directives of this REMAND.  If 
not, the RO should take corrective 
action.  Thereafter, the RO should 
readjudicate the issue of the veteran's 
entitlement to an original rating in 
excess of 10 percent for hypertension.  
In determining the appropriate disability 
rating for hypertensive vascular disease, 
the RO should consider the revised rating 
criteria as well as the old criteria and 
apply the version of the criteria that is 
more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Thereafter, if any benefit requested on appeal remains 
denied, the veteran and his representative should be 
furnished a supplemental statement of the case, which 
incorporates all of the evidence received since the May 1998 
supplemental statement of the case, and be given the 
opportunity to respond.  The case should then be returned to 
the Board, if otherwise in order.  The Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is further notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



